KLEINFELD, J.,
dissenting:
I respectfully dissent.
The ALJ’s findings may be set aside only if they were based on legal error, or were not supported by substantial evidence in the record.1 Neither standard is met.
In addition to Dr. Knudsen’s expert assessment of Kager’s treating physicians, the ALJ independently considered the testimony and reports of all of Kager’s treating physicians. The ALJ based many of his conclusions on the presence of conflicting evidence presented by Kager’s own treating physicians, including Dr. Blaski, Dr. Eisenhauer, Dr. Goldberg, and Dr. Virji.
Further, the ALJ fairly considered Kager’s subjective pain allegations. Here, the ALJ relied on ample objective evidence in the form of treating physician reports and lab reports to conclude that Kager’s testimony was not convincing.2
Accordingly, we should affirm the ALJ’s decision which was supported by substantial evidence in the record.

. Gillett-Netting v. Barnhart, 371 F.3d 593, 595 (9th Cir.2004).


. See Batson v. Commissioner of Social Security Administration, 359 F.3d 1190, 1196—1197 (9th Cir.2004).